Opinion issued July 31, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-01094-CV



ROGELIO CABELO ESPARZA, JR.,  Appellant

V.

DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,  Appellee



On Appeal from the 314th District Court 
Harris County, Texas
Trial Court Cause No. 2006-11230J



MEMORANDUM OPINION	Appellant, Rogelio Cabelo Esparz, Jr., has neither established indigence, nor
paid all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent), 20.1 (listing requirements for establishing indigence); see also
Tex. Gov't Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2007);
51.941(a) (Vernon 2005), 101.041 (Vernon Supp. 2007) (listing fees in court of
appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant did not adequately
respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.